Citation Nr: 1413445	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-36 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to April 21, 2011, for service-connected L5-S1 disc herniation.

2.  Entitlement to a disability rating in excess of 20 percent from April 21, 2011, for service-connected L5-S1 disc herniation.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to January 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire appellate period, the Veteran's L5-S1 disc herniation has been productive of, at worst, limitation of motion of 40 degrees of forward flexion of the thoracolumbar spine with pain and no evidence of incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least 4 weeks but less than 6 weeks during the past 12 months.

2.  The Veteran's radiculopathy of the left lower extremity is productive of moderate incomplete paralysis of the internal popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, and no more, prior to April 21, 2011, for L5-S1 disc herniation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2013).

2.  The criteria for an initial disability rating in excess of 20 percent from April 21, 2011, forward, for L5-S1 disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2013).

3.  The criteria for an initial 20 percent disability rating for service-connected radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8599-8524 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in January 2007, January 2009, and April 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

L5-S1 disc herniation

In the rating decision on appeal, the Veteran was granted service connection for a low back and right groin injury with residual S1 left sided radiculopathy and was assigned a 10 percent rating, effective January 10, 2006.  In July 2009, a separate 10 percent rating was granted for left leg radiculopathy associated with L5-S1 disc herniation, effective January 10, 2006.  In the September 2011 rating decision, a higher disability rating of 20 percent was granted for the L5-S1 disc herniation, effective April 21, 2011.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Back disabilities are evaluated under diagnostic codes 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria for a 30 percent rating, are forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

The criteria for a 40 percent rating are unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

During the time period prior to April 21, 2011, forward flexion ranged from 40 degrees, which meets the criteria for a 20 percent rating, to 70 degrees, which meets the criteria for the current 10 percent rating.  When, as here, there is a question as to which of two ratings apply, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The medical evidence shows that, during a private consultation, the Veteran's forward flexion was only about 50 to 60 percent of normal, which equates to about 45 degrees at worst.  During the January 2007 VA examination, the Veteran had 70 degrees forward flexion that was limited by pain at the extremes of his range of motion.  During the January 2009 VA examination, the Veteran's flexion was 40 degrees with pain beginning and ending at 40 degrees; however, the examiner stated that the assessment was invalid because of pain behaviors and the Veteran was seen sitting comfortably before the evaluation.  

Considering the Veteran's disability picture during the period prior to April 21, 2011, the findings more nearly approximates limitation of flexion meeting the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  

The criteria for a rating higher than 20 percent for limitation of motion of the lumbar spine prior to April 21, 2011, is not shown.  The Veteran's forward flexion has not been 30 degree or less and favorable ankylosis of the entire thoracolumbar spine has not been demonstrated.  In fact, the Veteran's range of motion testing have been inconsistent and the January 2009 VA examiner found his range of motion testing questionable; therefore, the higher 20 percent rating was only approximately met.  Factors under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, have been also considered.  However, there is no evidence of record showing that the Veteran's range of motion of the lumbar spine was limited by pain or functional loss.  In fact, the January 2009 VA examiner specifically stated that there was no additional limitation on repetitive used due to pain, fatigue, weakness, or lack of endurance.  Therefore, a rating higher than 20 percent for the lumbar spine disability is not warranted due to limitation of motion prior to April 21, 2011.  

From April 21, 2011, forward, the Veteran's forward flexion was limited to 90 degrees and limited to 60 degrees following repetitive motion.  The most limiting factor following repetition was pain.  Considering functional loss due to pain under 38 C.F.R. §§ 4.40 and 4.45, the findings more nearly approximates flexion limited to 60 degrees, and applying 38 C.F.R. § 4.7,  meets the criteria for the current 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  The criteria for next higher rating, 40 percent, of forward flexion of 30 degree or less or favorable ankylosis of the entire thoracolumbar spine is not shown from April 21, 2011. 

The evidence does not demonstrate that the Veteran had any incapacitating episodes at any time during the course of the appeal.  
Although spasms and guarding were noted during the January 2009 VA examination, the examiner specifically noted that the Veteran did not have any incapacitating episodes.  Therefore the criteria for the next higher rating, 40 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met for the entire appellate period. 

The Veteran has a separate rating for radiculopathy of the left lower extremity that is addressed below.  Neurological testing has not demonstrated that the Veteran has any additional disability other than radiculopathy of the left lower extremity and EMG and nerve testing have been normal through the appellate period.  The competent evidence does not show, and the Veteran has not claimed, any other associated objective neurologic abnormalities including bowel or bladder impairment, so as to warrant a separate evaluation on that account.  

In sum, the Board finds that the criteria for a 20 percent rating prior to April 21, 2011, have been met and a 20 percent rating is warranted.  

The criteria for a rating in excess of 20 percent, from April 21, 2011, forward, have not been met and a rating in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b).  

Radiculopathy of the left lower extremity

The Veteran is seeking an increased disability evaluation for service-connected left lower extremity radiculopathy.  

The RO has evaluated the Veteran's left lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8524.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 8524 rates incomplete or complete paralysis of the internal popliteal nerve.  The Veteran is currently assigned a 10 percent rating.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; and severe incomplete paralysis warrants a 30 percent disability rating.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

During the appellate period, the Veteran's disability included involvement that was wholly sensory, with complaints of numbness and pain of the left lower extremity.  Reflex testing in July 2007 showed +3 in the left lower extremity; however, his reflexes were otherwise normal throughout the appellate period.  EMG and nerve testing were also normal throughout the appellate period.  During the April 2011 VA examination, the Veteran's disability was described as mild to moderate.  Based on the medical findings during the appellate period and affording the Veteran the benefit of the doubt, the Veteran's disability demonstrates moderate incomplete paralysis of the internal popliteal nerve and a rating of 20 percent is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully meet, the criteria for a 20 percent rating, the criteria for a rating higher than 20 percent are neither approximated nor met as there is no evidence of severe incomplete paralysis of the internal popliteal nerve.  The objective findings show that EMG studies have been normal throughout the appellate period and the severity of his disability has been characterized as no worse than mild to moderate.  There is no evidence indicating that the symptoms were more than moderate.  A rating of 20 percent is warranted.
Extraschedular Rating

An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The April 2011 VA examination included the Veteran's report that he had been unemployed for the past two to five years due to his back disability.  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.  The second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule..  The Veteran's service-connected back disability is manifested by pain, limitation of motion, spasms, guarding, and tenderness, and his service-connected radiculopathy of the left lower extremity is manifested by pain and numbness, which impair his ability to stand and walk for long periods.  (See, e.g., January 2007, January 2009, and April 2011 VA examination reports).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back and left lower extremity radiculopathy provide disability ratings on the basis of limitation of motion and incapacitating episodes of the back and paralysis of the internal popliteal nerve.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.124a, Diagnostic Code 8524.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's back and left lower extremity disabilities.  Thun, supra, at 115.



ORDER

A disability rating of 20 percent prior to April 21, 2011 for service-connected L5-S1 disc herniation is granted.

Entitlement to a disability rating in excess of 20 percent from April 21, 2011 for service-connected L5-S1 disc herniation is denied.

A disability rating of 20 percent for service-connected radiculopathy of the left lower extremity is granted.



REMAND

The Veteran stated during an April 2011 VA examination that he was currently unemployed due to his back disability; however, no opinion was provided as to how the Veteran's service-connected back disability affect his employment and there is no medical evidence assessing whether the Veteran's service connected disabilities, in the aggregate, preclude meaningful employment.  Therefore, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities of L5-S1 disc herniation, radiculopathy of the left lower extremity, right inguinal ligament strain and abdominal contusion, tinnitus, and surgical scar of the lumbar spine, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed and conclusions reached must be provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


